IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00415-CV

                             IN RE ULLJA KUNTZE


                               Original Proceeding



                                      ORDER


      Relator’s “Motion to Reconsider the Memorandum Opinion, Judgment, and Bill of

Costs issued by the 10th Court of Appeals of Texas on January 03, 2018” is denied.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed January 31, 2018